An unpublisl‘i d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THEVMATTER OF THE ADOPTION No. 65875

 

 

0F MINOR CHILDREN BY
FAIRFIEELD.
TEEEI CHRISTIAN EiiRFIELE: m1) F E  E 
JOEL KINGMAN FAIRFIELD, - 
A Rants,
VS. We ‘ um s a 2314
THE STATE OF NEVADA HEALTH mm K. umamm

iAND HUMANSERVICEE, DIVISION BiLERKQi WEMEQW
l OF CHILD AND Emma?“ SERVICES, , DEW CLERK .

M Resgoiident‘ :

 

 

ORDER DISﬂ/[ISSLNG AFPEAL
Pursuant; to the Stipulation of the parties, and cause }

l
l

 

appearing, this appeal is dismissed. The parties shall bear their own costs
and attorney fees. NRAP 420:1).
It. is so ORDERED.

 

CLERK OF THE SUPREME CGURT
TRACIE K. LINDEMEN

l
l BE .ME

cci Chief Judge, The Tenth Judicial District
Hon. Scutt Jordan, Senior Judge
George M. Kaela
Law Office of Karen L. Winterg

SUPREME COURT Attnrney GeneraUREHO
’3" Churchill County Clerk

NEVJXDA

DLERK’S ORﬁER

my 1947